Citation Nr: 1614519	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-18 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to an increased rating for service-connected lumbar L5-L6 spondylolisthesis, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from January 1989 to January 1992.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2010, the RO denied a claim for service connection for bipolar disorder, and for an increased rating for service-connected lumbar L5-L6 spondylolisthesis, evaluated as 20 percent disabling.  In August 2010, the RO denied a claim for service connection for PTSD.  In June 2012, the RO denied a TDIU.  

The Board has construed the claims involving bipolar disorder and PTSD broadly, and recharacterized them as one claim as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In his appeal (VA Form 9), received in June 2012, the Veteran indicated that he desired a hearing before a Veterans Law Judge at the RO.  In August 2015, VA notified the Veteran that he was scheduled for a hearing in September 2015.  However, that same month, correspondence was received from the Veteran's representative, requesting that the Veteran's hearing be postponed because he was incarcerated and he could not attend his scheduled hearing.  

In February 2016, the Veteran was sent a letter in which he was informed that he may submit an additional written statement, that his representative may submit additional written argument, and that his representative may file a motion to appear alone.  He was informed that if no reply was received within 30 days, that his appeal would be adjudicated in docket order.  

There is no record of a reply.  Accordingly, the Board may proceed.  See 38 C.F.R. § 20.702 (2015).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder, to include PTSD, that was caused by his service.

2.  The Veteran's service-connected lumbar L5-L6 spondylolisthesis is shown to have been productive of pain, but not flexion limited to 30 degrees of less, or favorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's service-connected disability is lumbar L5-L6 spondylolisthesis, evaluated as 20 percent disabling; his combined rating is 20 percent. 
 
4.  Factors warranting a referral for TDIU on an extraschedular basis are not present.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).

2.  The criteria for a rating in excess of 20 percent for service-connected lumbar L5-L6 spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2015).

3.  The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321(b)(1), 4.16(a), (b) (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that was caused by his active duty service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Psychosis is one of the chronic diseases for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1339-40.

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The regulations governing PTSD was amended, effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  In this case, the Veteran's personnel records do not show any qualifying service, rather, he has claimed to have experienced stressors during his service in Hawaii.  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093 - 45,094 (Aug. 4, 2014).  In this case, the new provision is not for application, as the claim was adjudicated by the RO in August 2010.

VA's General Counsel  has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  That is because section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388 , 1388-351, amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C.A. §§ 101(16) and 105(a).  VA General Counsel  precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  

The Veteran's service treatment records show that he was treated for facial wounds in April and November of 1990, following getting into fights.  The service treatment records do not show treatment for psychiatric symptoms, nor do they contain any relevant psychiatric findings or diagnoses.  The Veteran's separation examination report, dated in December 1991, shows that his psychiatric condition was clinically evaluated as normal.  See also March 1991 examination report (for Ranger School) (same).  An associated "report of medical history" for the March 1991 examination report shows that the Veteran indicated that he did not have a history of depression or excessive worry, loss of memory or amnesia, frequent trouble sleeping, or "nervous trouble of any sort."

As for the post-service medical evidence, a decision of the Social Security Administration (SSA), dated in March 2005, shows that the SSA determined that the Veteran was disabled as of August 2003, with a primary diagnosis of affective/mood disorder; there was no secondary diagnosis.  

Reports associated with the SSA's decision include a December 2004 report from R.G., Ph.D., dated in December 2002, which notes a history of diagnoses of bipolar disorder, social anxiety disorder, alcohol dependence, and schizoid personality disorder.  

VA progress notes contain diagnoses that include bipolar/bipolar affective disorder, polysubstance abuse, alcohol abuse, and depressive disorder secondary to chronic pain GMC (general medical condition).  

The VA progress notes include reports noting diagnoses of SIMD (substance-induced mood disorder), anxiety disorder NOS (not otherwise specified) ("generalized anxiety; PTSD sx's (symptoms) r/t (related to) childhood abuse"), and sexual masochism.  See e.g., reports dated in January 2009 and January 2010.  The January 2009 report contains Axis IV diagnoses of "Problems with primary support group h/o (history of) emotional, physical, and childhood sexual abuse."  See generally Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 (1998) (stating that an Axis IV assessment listing a military experience represents an "etiologically significant psychosocial stressor" that may indicate a plausible connection between the current condition and active service).

The VA progress notes note that the Veteran's history incudes abuse of marijuana, alcohol, and crack cocaine, with impulse control and anger issues, multiple arrests (to include for assault involving police officers and/or family members in 1992 and 1996), multiple jobs since separation from service, and physical and sexual abuse in childhood.  See e.g., May 2004 report.  He reported that he had worked in a health club, and as a medical representative, following separation from service until 2001.  See May 2002 report.  A May 2012 psychological evaluation shows that the Veteran reported that during service in Hawaii, he saw a UFO (unidentified flying object) "and he felt that it was taking information from his mind." He stated that night he fell off a 30-foot cliff while sleepwalking and broke a finger.  

The evaluation states that "The patient believes that the choking spirits of Hawaii tried to kill him."  His history was noted to include the following: he was "Baker Acted" (involuntarily hospitalized) twice, in 1997 and 2009.  He received anger management treatment in 1997.  His first psychiatric treatment was in 1998, at which time he was diagnosed with bipolar disorder.  He had a "horrible childhood," to include his mother's use of illegal drugs, childhood physical abuse, and dropping out of school in 11th grade.  He has had multiple odd jobs, and he has been fired from many jobs due to his temper.  

In April 2010, the Veteran was furnished with a stressor statement form.  There is no record that a completed form was ever returned.  In August 2010, the RO determined that there was insufficient detail to warrant an attempt at stressor verification with the JSRRC (the U.S. Army and Joint Services Records Research Center).  

To the extent that the Veteran later reported experiencing stressors involving seeing a UFO that he felt that it was "taking information from his mind," and "that the choking spirits of Hawaii tried to kill him," VA is not required to consider the patently incredible to be credible, and no further development is warranted.  See e.g., Duran v. Brown, 7 Vet. App. 216, 220 (1994).

With regard to PTSD, the Board finds that the evidence is insufficient to show that the Veteran currently has PTSD.  While there is some evidence of PTSD "symptoms," these were noted to be associated with pre-service childhood abuse.  In any event, there is highly probative medical evidence against finding that the Veteran has PTSD.  Specifically, following an extensive VA evaluation for a PTSD program in May 2012, which included an examination and psychological testing, it was concluded that the Veteran has bipolar disorder, and that he "does not meet criteria for PTSD and will not be admitted to the program."  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").   The overwhelming majority of the Veteran's diagnoses have been for acquired psychiatric disorders other than PTSD.  

It is important for the Veteran to understand that while there is some evidence in support of his claim, which the Board has not ignored, there is significant evidence in this case of high probative weight against this claim.  In this regard, the service and, most importantly, post-service medical evidence provides particularly negative evidence against the Veteran's claim that it was service that was the cause of the Veteran's current problems.  At some points, as noted above, it is the Veteran's own statements that provide factual evidence against his claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for PTSD, and that the claim must be denied.

With regard to the claim for an acquired psychiatric disorder other than PTSD, the Board finds that the claim must be denied.  The Veteran's service treatment records have been discussed.  They show that he was involved in two fights, but they do not show an relevant psychiatric treatment, findings, or diagnoses.  The Veteran himself denied having any relevant symptoms in his March 1991 report of medical history, and his psychiatric condition was clinically evaluated as normal in March 1991 and December 1991.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  The earliest post-service indication of treatment for psychiatric symptoms is dated in 1997 (anger management), which is at least five years following separation from active duty service, and there is no competent opinion of record in support of the claim.  Accordingly, the claim must be denied.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of psychiatric symptoms, the claimed psychiatric disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   

To the extent that the Veteran may intend to assert that he had psychiatric symptoms during service, his service treatment records show that he denied having any such symptoms.  See March 1991 report of medical history.  Following service, the evidence indicates that he has been shown to have psychotic symptoms, which indicate that he is responding to internal stimuli.  The evidence also indicates that he has an extensive history of substance abuse, and arrests, to include arrests for violent behavior, and that he has been incarcerated for part of the appeal period.  He is therefore found not always found to be an accurate historian.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's service treatment reports and post-service medical records have been discussed.  While the Veteran clearly has a problem, it is important for the Veteran to understand that the issue is whether it is at least as likely as not that this problem was caused by service. 

The Board has determined that service connection is not warranted for the claimed disability.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II. Increased Rating - Lumbar L5-L6 Spondylolisthesis

The Veteran asserts that he is entitled to an increased rating for his service-connected lumbar L5-L6 spondylolisthesis.

In January 2010, the Veteran filed his claim.  In May 2010, the RO denied the claim.  The Veteran has appealed.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), and DC 5242 (degenerative arthritis of the spine) (see also DC 5003), these disorders are rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, with favorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 20 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 6 weeks during the past 12 months.  Id.

A 40 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 4 weeks during the past 12 months. 

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest "prescribed by a physician" and treatment by a physician.  [Note 1].

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS), and that he is not shown to have "incapacitating episodes" as defined at DC 5243.  See e.g., March 2010 VA spine examination report.  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.

With regard to the history of the disability in issue, the Veteran was treated for back pain during service.  Following separation from service, VA X-rays dated in April 2002 notes a small anterior displacement of L5 on S1.  VA reports show that in 2004, he was noted to have bilateral L5-S1 spondylolisthesis, multilevel DDD (degenerative disc disease) with foramin encroachment.  A VA MRI (magnetic resonance imaging) study, dated in August 2006, revealed grade I anterolisthesis of L4 on L5, bilateral spondylolysis of L4, severe degenerative changes in the discs, facets and ligamentum flavum, mild canal stenosis, mild thecal sac compression, and severe bilateral foraminal stenosis.   The impression was Grade 1 L5 over S1 anterolisthesis with bilateral L5 spondylolysis.  See 38 C.F.R. § 4.1 (2015).

The Board finds that the claim must be denied.  The only recorded ranges of motion, stated in degrees, of record during the time period in issue are found in a VA spine examination report, dated in March 2010, which shows that the Veteran's back had flexion to 90 degrees.  A number of VA progress notes indicate that the Veteran's back had a full range of motion and/or full flexion, although specific degrees of motion were not provided.  See e.g., VA progress notes, dated in March and May of 2010; February 2011.  There is no evidence of ankylosis.  In summary, there is no evidence to show forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that the Veteran has ankylosis of the entire thoracolumbar spine.  DC 5237; General Rating Formula.

With respect to possibility of entitlement to an increased initial evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

The March 2010 VA examination report shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report shows the following: the Veteran complained of chronic low back pain.  His last treatment was in 2003, and it involved facet injections.  There is no history of relevant surgery, and no history of trauma to the spine.  The Veteran denied numbness, falls, unsteadiness.  He reported having decreased motion, fatigue, stiffness, weakness, and pain.  His reported that his pain was a progressive, constant, moderate, daily dull ache in the lumbar area, that radiated to his right leg with a burning sensation.  He was able to walk 1/4-mile, but less than one mile.  On examination, posture and gait were normal.  There was no atrophy, guarding, or weakness.  There was spasm on the left, but not the right, and bilateral pain and tenderness.  Strength in the lower extremities was 5/5, bilaterally.  Muscle tone was normal.  A sensory examination was normal.  Reflexes in the lower extremities were 2+, bilaterally.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  An associated X-ray report contains an impression of L5-L6 spondylolisthesis without evidence of spondylolysis.  The Veteran's usual occupation was salesman; he was not employed; he had been laid off for 5 to 10 years.  The diagnosis was lumbar L5-L6 spondylolisthesis.  The effects on usual daily activities were "none" (feeding, toileting, and grooming), "mild" (chores, shopping, recreation, traveling, bathing, and dressing), and "moderate" (exercise and sports).

VA progress notes indicate that the Veteran had 5/5 strength in his lower extremities, a normal gait, normal muscle strength and tone, with no evidence of motor or sensory deficits, and that deep tendon reflexes were 2+.  See e.g., reports, dated in March and May of 2010; February 2011.

Again, this finding does not suggest the Veteran does not have a back problem.  The only issue is the degree of disability.  In this regard, the Board has reviewed the Veteran's statements carefully.  His statements are, in fact, the basis, in part, for the current evaluation. 

In summary, while there is some evidence of pain, and limitation of motion, the evidence does not otherwise show functional loss due to pain to warrant a rating in excess of 20 percent.  Pain alone does not constitute a functional loss under VA regulations.  Mitchell.  When the range of motion findings, and the evidence showing functional loss are considered, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent.  The Board therefore finds that the criteria for a rating in excess of 20 percent are not shown to have been met, and the claim must be denied.

For the entire time period in issue, the evidence is insufficient to show that the Veteran has associated neurological abnormalities.  See General Rating Formula, Note 1.  

The Board has considered the Veteran's statements that he should be entitled to an increased rating.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his back symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is are evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The VA examination also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that currently assigned is provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss work, or that it has resulted in any post-service surgery or hospitalization during the time period on appeal.  In this regard, it appears that the Veteran has been incarcerated during much of the time period on appeal.  While his disability has resulted in some impairment, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disability is not shown to have resulted in marked interference with employment or frequent periods of hospitalization, nor are other factors of record warranting a referral.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased initial evaluation is warranted.

III.  TDIU

The Veteran asserts that he is entitled to TDIU. 

In August 2011, he field his claim.  In June 2012, the RO denied the claim.  See Statement of the Case, dated in June 2012.  The Veteran has appealed.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disability is lumbar L5-L6 spondylolisthesis, evaluated as 20 percent disabling; his combined rating is 20 percent.

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2015), and the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, and educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.   

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disability.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose.  In this case, the medical evidence shows that the Veteran has reported that he last worked as a salesman, and that he was laid off.  The SSA has determined that the Veteran is disabled due to psychiatric symptoms.  There is no history of hospitalization or surgery for his service-connected disability.  There is no competent evidence to show that the Veteran is unemployable due to his service-connected disability. 

Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU claim on an extra-schedular basis, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not warranted.  

IV.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2010 and September 2011 of the criteria for establishing service connection, an increased rating, and a TDIU, respectively, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  With regard to the service connection claim, he also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as June 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  

With regard to the increased rating claim, the Veteran has been afforded an examination.  With regard to the service connection claim, the Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, no inservice treatment for psychiatric symptoms is shown, nor is the Veteran shown to have been diagnosed with an acquired psychiatric disorder during service.  The evidence indicates that he was first treated for psychiatric symptoms over five years following separation from service, and that he does not have PTSD.  The treatment records, rather support his claim, provide particularly negative evidence against his claim.    

There is no competent evidence to show that an acquired psychiatric disorder, to include PTSD, is related to service.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board therefore finds that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

A rating in excess of 20 percent for service-connected lumbar L5-L6 spondylolisthesis is denied.

TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


